Title: From John Adams to Ward Nicholas Boylston, 27 April 1819
From: Adams, John
To: Boylston, Ward Nicholas



My Generous Friend
Quincy April 27th 1819—

Your favour of the 24th which has just come to hand—has given me so much uneasiness that nothing but the rainy Weather—and the uncertainty of finding you at Roxbury—should prevent me from taking my little Thomas with me in the Chaise—and driving to the Plains to see you—I am so interested in your Health that I shall not cease to be anxious till I hear from your own hand, that you are recovered—from your Indisposition—pray be careful of yourself, and avoid all excursions—that can expose you to danger—
We are all pritty well here—and at Washington too—Poor Susan—has lost her Husband—
Regards of my whole family to Mrs Boylston—and to your Son, at Princton—from whence I hope soon to hear of your arrival in Confirmed Health—
I am my dear Kindsman your affectionate / Friend
John Adams.